department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number - i eee i a e g revenue n l p tax_exempt_and_government_entities_division date date uil o o o n university x1 x2 website t m m o m m m w m w w w u o h dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information you provided in your application and subsequent correspondence we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a not-for-profit corporation incorporated in state you applied for recognition of tax exempt status under sec_501 of the internal_revenue_code code and requested public charity status as a church under sec_170 of the code your letter on date2 indicates however that you will accept exemption as a religious_organization and public charity status under b a vi or a you believe that each individual person or household is a church that god plants into the world each family is a mission and a church within our church structure accordingly there are no general worship or regularly scheduled worship services on sundays other than the ones each member conducts at home you have less than twenty members in fewer than five families spread throughout the country these families conduct services on their own and seek advice via email from your pastor who lives in country your pastor and evangelist who are both paid travel to the us four times a year all of your members meet in one place two of those times while a majority of your members meet the other two each member pays his own way to the site which moved around to four different cities throughout year host members often provide housing and food for the entire group during these visits the schedule of activities for these service meetings dedicates seven of sixteen waking hours to prayer and worship services with the remainder of the time spent in social and dining activities these quarterly worship services constitute approximately twenty percent of your activities the narrative response provides that you seek to train your members to be intercessors for christ you later explain that an intercessor is someone who prays to god on someone else's behalf you go on to state that your main goal is prayer for unbelievers and that intercession is a prayer where we bring ourselves to a place of a sinner and confess their sins on their behalf you have sponsored mission trips to china united arab emirates norway tibet mongolia and other parts of the world to minister and intercede for non-christian sectors around the globe you intend to make such trips to every country in the world your pastor and evangelists represent you on your mission trips which last five to ten days each they are often accompanied by one of your members different people on different trips the main activity taking place during these trips is a joshua walk where your members walk around popular tourist locations and silently pray for the people in that locality your activities for overseas trips where you are connected to cell groups depend on where the trip is going the missionaries will provide ministry services for these groups that generally must remain hidden due to the political climate in the area your missionary activities constitute approximately sixty percent of your activities in addition to your quarterly congregations and missionary work you also provide financial assistance to individuals an attachment to your form_1023 states that your members resolve to provide for the needs of your members in year1 and year2 you provided financial assistance for a student studying at university you provided no financial support until she arrived in the us and you provide the support because she is otherwise unable to work since she is here on a student visa you paid dollar_figurex1 to this student in year2 you also paid dollar_figurex2 to another individual in china you consider funds provided by you to be scholarships you grant such funding to members and non-members as god leads you you have no specific programs for financial aid but state that you will grant scholarship funds only to individuals whose expenditures exceed their income on a monthly basis these individuals must also seek out further employment to increase their income and they must be self-sufficient within six to nine months this requirement is removed for students who are unable to gain employment for one reason or another scholarship recipients are determined on a case-by-case basis with the amount dependent upon need and your budget you do not advertise your scholarship program or seek out scholarship applicants and you have not received any applications you represent that you do not provide scholarships to anyone related to members of your board you state that all your funding comes from individual members of the church you do not receive any external contributions either from another christian organization or government your contribution support also you do not receive contributions from the general_public sources are your members and you do not solicit money from any other source or persons in your description of your organization you provide a statement of faith and state that you follow the traditional christian form of worship you go on to provide more detail describing services familiar to christians you provide a code of doctrine that follows mainstream understandings of the christian faith especially amongst those who believe in a literal interpretation of the bible account of the presbyterian church in which your pastors are ordained beginning with early christianity citing website as your source you provide an organizational chart of your religious hierarchy with jesus at the top of the chart followed by those performing spiritual teadership such as pastors in describing your distinct religious history you provide an historical you state that you have regularly scheduled religious services that are performed by each individual family in their own homes additionally your pastor conducts quarterly services with all members in one location the quarterly meetings rotate among the homes of various members in different cities these quarterly meetings consist of seven hours of prayer and worship services a day the remainder of the time spent together is social often revolving around meals you do not have an established place of worship nor are you seeking one visits by the pastor often take place in members’ homes you do not have a school for the religious instruction of the young you do however conduct baptisms weddings funerals etc these ceremonial services take place at the quarterly services with the pastor when needed you have a process to accept new members if they were to find you but you make no effort to recruit new members your members may be associated with other denominations or churches your datez2 letter indicates that no current members are currently associated with another church but that due to your format individuals are not discouraged from seeking ministry from other churches on the weeks when they are not meeting your articles of incorporation do not contain the required purpose and dissolution clauses or a prohibition of private benefit or inurement you stated in your letter on date1 that you are willing to amend your articles to include both the purposes clause found in your bylaws and an appropriate dissolution clause in your date2 letter you agreed to also include a clause prohibiting inurement or private benefit your board_of directors consists of three unrelated individuals your form_1023 and date‘ letter state that a fourth board member was related to one of the current three but has since been removed none of the board members are compensated and none of them is a pastor all board members are your regular members the paid pastor and evangelist are unrelated to each other or any of your board members or your members law sec_501 of the code provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 provides that a substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation sec_509 provides public charity status for organizations that normally receive more than one third of their support from gifts grants contributions membership fees and receipts from related_services while not receiving more than one third of their support from gross_investment_income or excess in unrelated taxable_income over the tax imposed on such sec_4941 defines self-dealing as the furnishing of goods services or facilities between a disqualified_person and a private_foundation as well as the payment of compensation by a private_foundation to a disqualified_person sec_4942 states that an operating_foundation means any organization which makes distributions directly for the active_conduct for purposes constituting the exempt_function of the organization equal to its minimum investment_income sec_4945 defines a taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 provides that d shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director or officer and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_1_170a-9 of the income_tax regulations regulations states that contributions by any individual trust or corporation shall be taken into account only to the extent that the total amount of the contributions by any such individual does not exceed two percent of the organization’s total support in applying the two percent limitation all contributions made by a donor and by any person or persons considered in the donor’s family for purposes of sec_4946 shall be treated as made by one person sec_1_501_c_3_-1 provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for it engages primarily in activities which accomplish one or one or more exempt purposes only if more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_509_a_-3 states that for determining whether an organization receives more then one-third of its support from permitted sources all gifts and contributions from permitted sources are includable in the numerator of the support fraction revrul_56_262 1956_1_cb_131 provides that an organization qualifies as a church only if its principal purpose or function is that of a church an organization whose activities include the conducting of religious services and or the ministration to the sick or mentally retarded may have characteristics of a church and a hospital and an educational_institution but where the principal purpose or function of such an organization is not that of a church or association of churches or an educational_organization or a hospital it will not qualify under any of the classes of organizations set forth in sec_170 ii or ili revrul_56_304 1956_2_cb_306 provides that an organization that is privately funded and operated can make distributions to individuals but that such an organization must maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service revrul_67_367 1967_2_cb_188 holds that a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 in 326_us_279 the court determines that the presence of a single nature will destroy the exemption regardless of the number or importance of truly purposes jon-exempt purpose if substantial in exempt in 495_us_472 the court denies the deduction as a charitable_contribution payments from individuals to their children who are on mission trips for a recognized church payments to these children is not for the use of’ the church as the church has no control_over the funds an organization's net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries founding church of scientology v united_states ct_cl ct_cl 412_f2d_1197 cert_denied 397_us_1009 in 490_fsupp_304 d d c aff'd in an unpublished opinion d c cir the court upheld the irs’s determination that a nonprofit corporation failed to qualify as a church for purposes of exemption under sec_501 faced with the difficult task of determining whether or not religious organizations are in fact churches the court explained the rs has developed fourteen criteria which it applies on an ad hoc basis to individual organizations that is whether a religious_organization may properly be characterized as a church the service considers whether the organization has the following characteristics in applying the analysis to determine a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own establisned places of worship regular congregations regular religious services schools_for the religious instruction of the young schools_for the preparation of its ministers the court added that no single factor is controlling in making this determination although some are relatively minor in importance while others are of central importance including the existence of an established congregation served by an organized ministry the religious education of the young the dissemination of a doctrinal code and the provision of regular religious services at a minimum the court concluded a church includes a body of believers or communicants that assembles regularly in order to worship 765_f2d_1387 cir aff'g 48_tcm_471 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in 70_fedclaims_782 the court in denying an organization tax exempt status under sec_501 found that the organization was operated for personal rather than public benefits after reviewing the organization’s promotional materials actions finances and records of activities the court in reviewing whether the taxpayer had modified its activities noted that gaps in the record may be resolved against the taxpayer since the burden is on the taxpayer to provide evidence that it meets the requirements of sec_501 in 88_fedclaims_203 fed cl the court stated that the associational test is a threshold standard that a religious_organization must satisfy in order to obtain church status the court went on to determine the extent to which foundation brings people together to worship is incidental to its main function which consists of a dissemination of its religious message through radio and internet broadcasts coupled with written publications when bringing people together for worship is only an incidental part of the activities of a religious_organization those limited activities are insufficient to label the entire organization a church in 46_tc_47 the court determined that an organization was formed for private benefit where it was controlled and contributed to solely by those deriving direct benefit from its dredging of a river the benefits of which go predominantly to the property owners on the river 48_tc_358 held that an organization of dentist missionaries formed to spread the gospel and improve dental care in foreign countries was a not a church where the organization was not affiliated with any church drew its members from various christian denominations and did not attempt to promote membership in any particular christian denomination a concurring opinion notes that the organization failed to bring people together as the principal means of accomplishing its religious purpose in 71_tc_102 the court denied exemption to an organization for failure to develop criteria for disbursements of grants or to keep adequate_records of each recipient such failures were determined to potentially lead to abuse thus representing a non-exempt purpose 71_tc_1067 the tax_court held that compensation need not be unreasonable or exceed fair_market_value to be private benefit stating njor can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner in 74_tc_531 aff'd 670_f2d_104 9th cir the tax_court explained that an organization that is closely-controlled by related individuals must clearly demonstrate that private interests will not be served and that net_earnings will not inure to the benefit of insiders given the control_over the petitioner organization by related individuals the court could not conclude from the information in the administrative record that part of the net_earnings did not inure to the benefit of the controlling family or stated another way that petitioner was not operated for the family’s private benefit in reaching this conclusion the court noted that the situation calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 t c pincite in the 86_tc_916 an organization with only two members that pursued a policy discouraging membership was held to not be a church since it failed to serve any associational role for purposes of worship the court also denies exemption due to the private benefit of the church saying prohibited inurement is strong suggested where an individual or small_group is the principal contributor to an organization and the principal recipient of the distributions of the organization and that individual or small_group has exclusive contro over the management of the organization’s funds id pincite in carrie a maxwell trust pasadena methodist foundation v commissioner 2_tcm_905 a_trust established for the benefit of an aged clergyman and his wife was a private trust and not an exempt activity despite the fact that the two individuals served were needy in wendy parker rehabilitation foundation inc v commissioner 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 of the regulations therefore the foundation was not exempt from federal_income_tax under sec_501 first church of in theo v commissioner 56_tcm_1045 held that an organization was not a church where its principal activity was publishing religious literature and it had no plans for membership although it conducted some religious services the organization did not have a formal creed other than the bible and a belief that god dwells in all people no sacerdotal functions no membership unassociated with other churches no regular congregations or services no established place of worship no organized ministry for ministering to the congregation and no youth instruction an exempt religious_organization it was uncontested however that petitioner was analysis organizations may be exempted from federal_income_tax if they are organized and operated exclusively for religious among other purposes sec_501 you are not currently organized exclusively for exempt purposes your articles of incorporation do not limit your purposes to one or more exempt purposes and do not dedicate your assets to an exempt_purpose upon your dissolution sec_1_501_c_3_-1 b however you have stated that you are willing to add any necessary language upon request to do so in order to be recognized as exempt an organization must also operate exclusively for exempt purposes this means engaging in activities recognized as exempt such as religious activities the activities must benefit a charitable_class of people or the public sec_1 c - d ii an exempt_organization must not be operated for the benefit of a specific or designated few even if such individuals are needy see carrie a maxwell trust 2_tcm_905 wendy parker 52_tcm_51 you provided financial support to a foreign exchange student who is counted amongst your members and to another student in country you do not currently have plans to provide support to any other individuals in wendy parker 52_tcm_51 the organization had plans to provide support to coma victims in general but a large portion of its support was directed to a single individual the organization in wendy parker was deemed to not serve public interests despite this planned funding to a larger group similarly your efforts though theoretically open to others are predominantly provided to a small private group additionally you do not have a formal program to provide such support the guidelines by which you determine to extend scholarships require that recipients’ parents have an income lower than that of the tuition room and board and that the recipient is unable to work these stated guidelines are not sufficient because they are not formal objective written guidelines by which a third party might judge the grant that was rewarded the organization in 71_tc_102 argued that its grants assisted the poor who were in need of food clothing shelter and medical attention the organization however was unable to furnish any documented criteria which would demonstrate the process of selecting a deserving recipient the reason for specific amounts given or the purpose of the grant the organization's inability to provide these criteria led to the conclusion that the organization was operated for a substantial non-exempt purpose the requirement for records and formal criteria for third party review is especially necessary for organizations that are operated and funded by a small_group of individuals revrul_56_304 supra this reasoning combined with the fact that any gaps in the record are construed against the taxpayer 70_fedclaims_782 indicates that your grants represent a non-exempt purpose you also conduct mission trips whereby you pay for your pastor evangelical and certain members to go to international locales in order to intercede on the behalf of others the individuals on the mission trip accomplish this task by visiting popular tourist destinations walking around and praying silently for the forgiveness of the sins of those around them mission activity is a long accepted religious activity however excessive private benefit is highly suggested when the same few persons are the principal contributors and recipients of distributions of an organization and especially when the same persons have exclusive control_over the organization's funds church of eternal life t c pincite 46_tc_47 in these situations the organization must clearly show that private interests are not being served bubbling well church t c pincite the critical question in such cases is not whether any payments are excessive but whether the manner in which the organization is operated is carried on for the private benefit of a select group of individuals see 765_f2d_1387 71_tc_1067 given that you are governed by your members all of your funds derive from your members your members are small in number you are not seeking extra members and only your members and pastors benefit through international and domestic trips a substantial portion of your activities provide private benefit to your members who are all disqualified persons sec_4946 the fact that these benefits go substantially to members who are your contributors also makes these payments similar to the scholarship payments to children of contributors found in revrul_67_367 supra that were deemed to be private benefit to a selected group of individuals see also 74_tc_846 payments for the benefit of contributors’ children or payments for the travel_expenses of contributors as in your case provide a substantial private benefit rather than the public benefit required for organizations described in sec_501 some amount of private benefit is inevitable and it is acceptable if an organization is operated primarily for public benefit however a substantial private benefit will prevent exemption see better business bureau u s pincite here your scholarships thus far constitute just over five percent of your funds but this may rise as you have no guidelines capping expenditure amounts for such activities additionally your operations consist of missionary trips to international destinations including popular tourist destinations for which you provide travel funds for your members pastor and evangelical you are governed by a small related board_of persons who financially benefit from your activities you have neither an independent board nor the oversight of a church hierarchy with the combination of these activities your non- exempt_activities appear to be substantial in nature thus you have not met your burden of establishing that you will be operated for public rather than private interests church status even if you were exempt you would not qualify as a church as you initially requested religious purposes alone are not enough to establish an organization as a church church of eternal life t c pincite part test which was upheld in 490_fsupp_304 the characteristics reviewed in making the determination of whether a religious_organization is a church are in determining whether a taxpayer qualifies as a church the irs applies a a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government schools_for the preparation of its ministers a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services schools_for the religious instruction of the young in reviewing these characteristics no single factor is controlling although some are relatively minor in importance while others are of central importance id pincite a church’s principal means of accomplishing its religious purposes must be to assemble regularly a group of individuals related by common worship and faith church of eternal life t c pincite ata minimum a church includes a body of believers or communicants that assembles regularly in order to worship american guidance foundation f_supp pincite see also church of eternal life t c pincite chapman t c pincite tannenwald j concurring to be sure you meet several of the characteristics of a church meeting these criteria is not sufficient to establish you as a church within the meaning of sec_170 however despite these factors you do not meet the more important criteria for being a church you do not assemble as a whole regularly but meet quarterly with a majority of your membership you also lack a place of worship do not discourage members from maintaining membership in other churches do not ordain ministers do not have regular congregations or services and do not have schools_for religious instruction additionally similar to the organization in 86_tc_916 you do not seek out new members you do have a process by which you will accept new members but you make no effort to encourage or recruit additional members a large majority of your associational activities are conducted amongst single families or through email as such you are not a church under sec_170 foundation status exempt_organizations are divided into two categories according to the source of their revenue public_charities are supported by a broad section of the public either through donations or fees such as hospitals or universities private_foundations are funded by a small_group of people often a family when a small_group has control_over an organization and its money such as is the case for you abuses are more likely therefore congress requires private_foundations to follow some additional regulations every organization that qualifies for tax exemption as an organization described in sec_501 is a private_foundation unless it falls into one of the categories specifically excluded from the definition of that term churches are a specifically excluded category but your failure to meet church status means you would have to qualify as a public charity through demonstration of broad public support the test used to determine public support assures that an organization has at least a minimum percentage of broad-based public support sec_1_509_a_-3 170a-9 f because all of your financial support comes from a limited number of people most of whom are either directors or related to directors even if exempt you would have to comply with some of the private_foundation regulations found in chapter of the internal_revenue_code these regulations may prevent you from conducting your activities in the manner you have described conclusion you do not qualify for exemption since you are operated for private rather than public benefit even if you were to be an exempt_organization you would not be a church or a public charity of any other nature as a private_foundation you would be subject_to excise_taxes that limit the types of activities you have stated you will perform you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done if you for more information about representation see publication practice_before_the_irs so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
